Citation Nr: 0213476	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  95-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a higher initial rating of 10 percent for 
residuals of a fracture of the right ankle.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from May 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating action in which 
the RO granted service connection for residuals of a fracture 
of the right ankle and assigned a 10 percent disability 
evaluation.  

The veteran had a hearing before a member of the Board in 
June 1997.  However, the Board member who conducted the 
hearing is no longer employed by the Board.  By letter of 
July 2002, the veteran was notified that he had the right to 
another personal hearing, but a response was not received 
from the veteran.  Therefore, the case has been assigned to 
the undersigned member of the Board who will be responsible 
for its ultimate disposition. 

The Board also notes that this case was remanded for further 
development in October 1997.  The RO completed, to the extent 
possible, the requested development on the remanded issue.  
However, as the RO also has continued the denial of the 
appeal, the matter has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  Residuals of a right ankle fracture are manifested by 
moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5010-5271 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the January 1995 statement of the case, subsequently 
issued supplemental statements of the case, the Board's 
October 1997 remand, and various correspondence from the RO, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records contain references to a fracture 
of the right ankle in November 1990.  The veteran was 
separated from service on May 14, 1993.  

On August 19, 1993, VA received the veteran's claim alleging 
entitlement to service connection for a right ankle 
disability.

During a VA general medical examination conducted in March 
1994, it was reported that the veteran worked as a salesman.  
The veteran complained of right ankle pain and weakness.  He 
related that the pain was sharp when he walked and that he 
sometimes fell.  The pain was constant, but he took no 
medication.  The examination was negative for ankle edema and 
palpable tenderness.  Dorsiflexion was 20 degrees 
bilaterally, and plantar flexion was 40 degrees bilaterally.  
Plantar flexion strength was 4/5 for the right ankle.  The 
examiner noted diagnoses of history of right ankle fracture 
and recurrent right ankle strain.  

During an April 1994 VA orthopedic examination, the veteran 
complained of pain on a daily basis with swelling; an 
increase in symptoms due to weather and standing and walking 
for prolonged periods of time; and of buckling.  He denied 
taking any medication for his symptoms and did not wear an 
ankle brace.  He ambulated with a minimal right limp.  
Examination of the right ankle revealed mild lateral edema 
and periarticular swelling; 1+ mediolateral laxity in the 
right ankle as compared to the asymptomatic left ankle; pain 
and tenderness was noted about the lateral malleolus and 
anterior tibiofibular ligaments; mild decreased motion with 
inversion to 20 degrees and eversion to 15 degrees with pain; 
dorsal and plantar flexion equal to the asymptomatic left; 
and Tinel's sign negative for radiculopathy.  March 1994 X-
rays were reviewed and revealed slight narrowing, as well as 
a separated bony calcific density projecting near the tip of 
the medial malleolus.  The examiner noted that the 
mineralization of the visualized bony structures appeared 
normal.  The diagnosis was status post fracture of right 
ankle with mild ligamentous laxity and clinical evidence of 
posttraumatic degenerative joint disease in the right ankle.  

By rating action of August 1994, service connection was 
established for residuals of a right ankle fracture, and 
rated as 10 percent disabling.  An effective date of May 15, 
1993 was assigned.  

A report of private orthopedic examination conducted by 
Michele T. Glasgow, M.D., in September 1994 is associated 
with the claims folder.  The veteran related that he was on 
his feet quite a bit with work and with recreational 
activities.  He wore regular shoes, although when on his feet 
all-day he noticed pain and had a limp.  He ascribed the limp 
to attempting to favor the leg and putting more weight across 
the uninjured left ankle.  The examination showed slight 
swelling in the right ankle, especially laterally.  There was 
some minor pain down the distal fibula and pain 
anterolaterally with a firm area to palpation at the 
anteromedial tibiotalar joint.  There was no instability on 
Drawer or inversion testing.  Relative to the opposite normal 
left side, it was noted that right ankle motion was 
decreased.  There was good strength demonstrated throughout 
the right foot except for notably weak inverters, which were 
3+/5 in comparison to normal strength on the opposite left 
side.  The right ankle demonstrated 30 degrees plantar 
flexion, and 9 degrees dorsiflexion.  Dr. Glasgow noted an 
out-toeing gait on the affected right side with a limp.  X-
rays revealed a very distal fracture of the medial malleolus 
that was rounded and chronic and showed a thickened fibula at 
the joint line with evidence of an old fracture.  The 
tibiotalar joint was slightly narrow and the mortise largely 
intact and there did not appear to be evidence of progressive 
arthritic disease.  The impression was incompletely 
rehabilitated ankle status post ankle fracture; healed with 
exuberant callus at the fibula and a small avulsion at the 
medial malleolus.  Dr. Glasgow recommended very aggressive 
rehabilitation on the basis that the veteran's symptoms were 
coming from capsular tightness and an incompletely 
rehabilitated ankle.  Dr. Glasgow opined that the veteran was 
significantly disabled at that time, but did not believe that 
it was the "end point" for the ankle.  Dr. Glasgow remarked 
that the veteran would respond to an aggressive stretching 
program.  

The veteran's VA vocational and rehabilitation records 
include a psychologist's assessment completed in July 1995.  
The examiner determined that there was impairment of 
employability and that the veteran had not overcome the 
effects of the impairment.  The examiner also found that the 
veteran had a serious employment handicap.  The examiner 
determined that the vocational rehabilitation goal was 
reasonably feasible.  It was not noted if the veteran's 
service-connected disability materially contributed to the 
impairment of employability.  The examiner noted that the 
veteran's employment restrictions include limitation of 
prolonged lifting, carrying, pushing, pulling, climbing, 
balancing, crouching, standing and walking.  There was also a 
reference to the veteran's nonservice-connected hearing loss 
complaints. 

During his hearing in June 1997, the veteran testified that 
he had severe pain in his right ankle that affected his work.  
He limped most of the time.  He wore an ankle brace if he 
participated in any sporting activities, but said that he was 
unable to play any sports because of his fracture residuals.  
He had been receiving treatment and going to vocational 
therapy at a VA Hospital.  He had not actually had any 
treatment for his ankle, because he had a difficult time 
making appointments.  He reported that he was given 
medication to control pain and swelling in his right ankle.  
The swelling produces limited motion.  He had been unable to 
take time off from his job as a professional golfer to obtain 
treatment.  He used a golf cart frequently.  He relied on 
people and had trouble moving around.  He had been told not 
to stay on his feet for more than 2-3 hours at a time.  
Initially, the veteran testified that he did not currently 
take any medication for his ankle.  Later, the veteran said 
that he took Motrin for pain and swelling.

VA records show that the veteran was seen in January 1997 for 
complaints of increased sharp pain on movement.  On 
examination, the right ankle was cool to touch and there was 
+1 pitting edema.  Range of motion was full with good pedal 
pulses.  X-rays were negative for fracture, dislocation and 
arthritis.  Accessory ossicles were noted.

The Board remanded this case in October 1997 for further 
development, to include an examination.  Pursuant to the 
remand directives, the RO scheduled and rescheduled 
examinations for the veteran.  However, he failed to report 
for the scheduled examinations.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings. 

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Service connection is in effect for residuals of a right 
ankle fracture, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  
Diagnostic Code 5271 contemplates limited motion of the 
ankle, and a 10 percent rating is assigned when the 
limitation is moderate.  Marked limitation of ankle motion is 
assigned a maximum rating of 20 percent.  

Normal ankle motion is 0 to 20 degrees dorsiflexion and 0 to 
45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

The osteoarthritis of the right ankle is currently evaluated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Other potentially applicable diagnostic codes specifically 
concerning the ankle that provide for a disability rating 
greater than 10 percent include Code 5270, ankylosis of the 
ankle, and diagnostic code 5272, ankylosis of the 
subastragalar or tarsal joint. However, the evidence of 
record does not reveal evidence of ankylosis.  Diagnostic 
Code 5273 requires marked deformity of the os calcis or 
astragalus and Code 5274 is assigned for residuals of an 
astragalectomy.  Accordingly, the Board finds that 
osteoarthritis of the left ankle is most appropriately 
evaluated under Codes 5003 and 5271.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence)..

Under Code 5003, degenerative arthritis is evaluated 
according to limitation of motion of the affected joint.  
Code 5271 provides for a maximum schedular disability rating 
of 20 percent when there is marked limitation of ankle 
motion.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See also 38 
C.F.R. § 4.59 (similar factors for consideration when there 
is disability due to arthritis). 

Upon consideration of all of the evidence, the Board finds 
that the veteran's service-connected right ankle disability 
is no more than 10 percent disabling for moderate limitation 
of motion.  Clinical findings of record do show that there is 
swelling.  Also, when comparing the reported ranges of motion 
noted in the VA examination reports and treatment records to 
the normal range of ankle motion defined under 38 C.F.R. 
§ 4.71, Plate II, there is limited ankle motion.  
Furthermore, there are complaints of pain with activities, 
such as walking for a prolonged period, and with changes in 
the weather.  Additionally, findings of some weakness were 
noted when VA physicians and Dr. Glasgow examined the veteran 
in 1994.  Therefore, it is reasonable to find that there is 
some functional loss.  However, when considering the right 
ankle mobility as a whole, these findings more nearly 
approximate moderate disability.  The objective evidence does 
not demonstrate that the limitation shown is marked, even 
when considering the Court's guidelines set forth in DeLuca.  
The most recent findings recorded in 1997 indicate a full 
range of ankle motion with good pedal pulses, and +1 pitting 
edema.  There are no recorded findings indicating 
fatigability, incoordination, instability, painful motion, or 
additional limitations during flare-ups.  Therefore, 
collectively the available clinical findings of record do not 
reflect a disability picture that approximates the criteria 
for a higher rating under Diagnostic Code 5010-5271, and 
there is not a question as to which rating should apply.  
38 C.F.R. § 4.7 (2001).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010-5271, do not provide a basis to assign an evaluation 
higher than the 10 percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Finally, in evaluating the claim for an increased evaluation 
for a right ankle disability, the Board notes that there is 
no evidence of an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  The VA vocational 
rehabilitation determination of July 1995 does indicate 
interference with employment due to disability, but it was 
also found that the achievement of the vocational goal was 
reasonable.  Therefore, marked interference with employment 
has not been shown.  Also, there are no records of 
hospitalization.  Therefore, the Board will not consider the 
question of entitlement to an extraschedular evaluation.  
Shipwash v. Brown, 8 Vet App 218 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right ankle fracture is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

